 Case 1:19-cv-00297-LO-IDD Document 57 Filed 08/10/20 Page 1 of 8 PageID# 663



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF VIRGINIA

                                      Alexandria Division

Troy David Cowart
      Plaintiff,

V.
                                                                    I:19cv297(LO/IDD)

Dr. Abdul Jamaludeen,
       Defendant.


                            MEMORANDUM OPINION & ORDER

       Troy Cowart, a former inmate at Virginia Beach Correctional Center(VBCC),has
brought eto se a civil-rights suit against Dr. Abdul Jamaludeen, a physician at VBCC,claiming
that the doctor acted with deliberate indifference to his Type 1 diabetes. See 42 U.S.C. § 1983.
Dr. Jamaludeen moves for summary judgment.[Dkt. No. 16]. Cowart has received the notice

required by Local Civil Rule 7(K)and Roseboro v. Garrison. 528 F.2d 309(4th Cir. 1975)[Dkt.
No. 18], and opposes Dr. Jamaludeen's motion [Dkt. Nos. 24-28,54]. Because the undisputed
evidence demonstrates that Dr. Jamaludeen did not act with deliberate indifference to Cowart's

serious medical need, the motion for summary Judgment will be granted.

                                         I. Background

       In an unverified complaint, Cowart alleges that Dr. Jamaludeen provided constitutionally
deficient medical care in treating his Type I diabetes during his incarceration at VBCC(from
May 31, 2016 through April 17,2017).[Dkt. No. 1]. In particular, Cowart alleges that his blood-
sugar levels were tested and insulin was administered with insufficient frequency. He alleges that
he should have received insulin injections four times daily—per Dr. Jamaludeen's orders—but
Case 1:19-cv-00297-LO-IDD Document 57 Filed 08/10/20 Page 2 of 8 PageID# 664
Case 1:19-cv-00297-LO-IDD Document 57 Filed 08/10/20 Page 3 of 8 PageID# 665
Case 1:19-cv-00297-LO-IDD Document 57 Filed 08/10/20 Page 4 of 8 PageID# 666
Case 1:19-cv-00297-LO-IDD Document 57 Filed 08/10/20 Page 5 of 8 PageID# 667
Case 1:19-cv-00297-LO-IDD Document 57 Filed 08/10/20 Page 6 of 8 PageID# 668
Case 1:19-cv-00297-LO-IDD Document 57 Filed 08/10/20 Page 7 of 8 PageID# 669
Case 1:19-cv-00297-LO-IDD Document 57 Filed 08/10/20 Page 8 of 8 PageID# 670
